     Case 2:18-cv-02173-JAD-EJY Document 90 Filed 09/14/20 Page 1 of 3




 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                         ***
 4   KAREEN ANDERSON,                                                  Case No. 2:18-cv-02173-JAD-EJY
 5                    Plaintiff,                                            ORDER
                                                                              and
 6           v.                                                   REPORT AND RECOMMENDATION
 7   UNITED STATES OF AMERICA,                                    ECF Nos. 74 and 75 Motions to Stay and
 8                                                                       Extend Case Schedule
                      Defendant.
 9

10           Before the Court is Plaintiff’s Motions to Stay and Extend Case Schedule (ECF Nos. 74 and
11   75). 1 Plaintiff states he is having difficulty accessing mail and legal materials due to Covid-19,
12   prompting his requests for a stay and extension.
13           1.       Plaintiff’s Motion to Extend Case Schedule
14           Plaintiff’s Motion to Extend Case Schedule does not state what deadlines Plaintiff seeks
15   extended. Discovery closed in this matter on August 3, 2020, before Plaintiff filed his Motion. All
16   other deadlines pertaining to this matter passed with the exception of the dispositive motion deadline,
17   which was extended to November 2, 2020 (ECF No. 83) thereby allowing Plaintiff additional time
18   to respond to Defendants’ discovery requests. Given that Plaintiff has almost two months remaining
19   before dispositive motions are due, and that all other deadlines in this matter have passed, there is
20   no basis to extend the one remaining deadline at this time. For this reason, ECF No. 75, seeking to
21   extend deadlines, is denied.
22                2. Plaintiff’s Motion to Stay
23           With respect to Plaintiff’s request for a stay of these proceedings, the Court recommends this
24   not be granted. While the Court clearly has the inherent power to stay proceedings (Landis v.
25

26

27   1
             Plaintiff also moved for an order regarding access to the courts and to ensure legal mail was opened in his
     presence. ECF No. 76. The Court issued a Report and Recommendation regarding those requests on September 8,
28   2020. ECF No. 84.
                                                             1
     Case 2:18-cv-02173-JAD-EJY Document 90 Filed 09/14/20 Page 2 of 3




 1   N. Am. Co., 299 U.S. 248, 254 (1936)), the Court finds a stay is not appropriate here. As explained

 2   in Burrell v. Colvin, Case No. CV-14-0050-PHX-LOA, 2014 WL 3894109, at *1 (D. Ariz. Aug. 8,

 3   2014):

 4            The Ninth Circuit has established the following factors district courts should
              consider when requested to issue a stay: 1) “stays should not be indefinite in nature”
 5            and “should not be granted unless it appears likely the other proceeding will be
              concluded within a reasonable time[,]” Dependable Highway Express, Inc. v.
 6            Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (citing Leyva v. Certified
              Grocers of California, Ltd., 593 F.2d 857, 864 (9th Cir.1979)); 2) courts more
 7            appropriately enter stay orders where a party seeks only damages, does not allege
              continuing harm, and does not seek injunctive or declaratory relief as a stay would
 8            result only in delay in monetary recovery, Lockyer v. Mirant Corp., 398 F.3d 1098,
              1110 (9th Cir. 2005) (citing CMAX, Inc. v. Hall, 300 F.2d 265, 268–69 (9th Cir.
 9            1962)); 3) stays may be appropriate if resolution of issues in the other proceeding
              would assist in resolving the proceeding sought to be stayed, id. at 1110–11 (citing
10            CMAX, 300 F.2d at 269 (“In the interests of uniform treatment of like suits there is
              much to be said for delaying the front runner.”)); and 4) stays may be appropriate
11            for courts’ docket efficiency and fairness to the parties pending resolution of
              independent proceedings that bear upon the case, “whether the separate
12            proceedings are judicial, administrative, or arbitral in character, and [such stays]
              do[ ] not require that the issues in such proceedings are necessarily controlling of
13            the action before the court [,]” id. at 1111 (citing Leyva, 593 F.2d at 863–64).
14   Plaintiff does not state for how long he seeks a stay. This, in and of itself militates against a stay of

15   proceedings. Plaintiff also seeks injunctive relief against Defendants, the resolution of which is not

16   favored by a stay. Further, this matter has been pending for some time. Efficiency and the Court’s

17   desire to control its docket favor denying a stay in this matter. See Fed. R. Civ. P. 1.

18                                                   ORDER

19            Accordingly, IT IS HEREBY ORDERED THAT Plaintiff’s Motion to Extend Case Schedule

20   (ECF No. 75) is DENIED.

21                                 REPORT AND RECOMMENDATION

22            IT IS HEREBY RECOMMENDED that Plaintiff’s Motion to Stay (ECF No. 74) be denied.

23            Dated this 14th day of September, 2020

24

25
                                                     ELAYNA J. YOUCHAH
26                                                   UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
     Case 2:18-cv-02173-JAD-EJY Document 90 Filed 09/14/20 Page 3 of 3




 1                                                NOTICE

 2          Pursuant to Local Rule IB 3-2, any objection to this Finding and Recommendation must be

 3   in writing and filed with the Clerk of the Court within fourteen (14) days. The Supreme Court has

 4   held that the courts of appeal may determine that an appeal has been waived due to the failure to file

 5   objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also

 6   held that (1) failure to file objections within the specified time and (2) failure to properly address

 7   and brief the objectionable issues waives the right to appeal the District Court’s order and/or appeal

 8   factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir.

 9   1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
